office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b06 ------------- posts-149212-08 uilc 45k date date to stephen a haller senior attorney small_business self-employed from brenda m stewart senior counsel branch associate chief_counsel passthroughs special industries subject sec_45k - credit for fuel produced from a nonconventional source this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent- issues for purposes of sec_45k1 of the internal_revenue_code is gas collected from landfills that is not energy-production grade a qualified_fuel what equipment is necessary to qualify for production of landfill_gas is ownership of the equipment producing the landfill_gas necessary for the production to be attributable to the taxpayer what constitutes a sale for purposes of sec_45k sec_45k as redesignated by the energy tax incentives act of p l applies generally to tax years ending after date for tax years ending prior to that date sec_29 applies the analysis given below with respect to sec_45k applies equally to sec_29 except where noted sec_29 was not part of the general_business_credit under sec_38 and no carryback or carryforward of unused_credit was available posts-149212-08 will sec_53 permit a corporate_minimum_tax credit carryover of an acquired c_corporation to be used to reduce the tax_liability of shareholders of an s_corporation that acquired the c_corporation conclusions for purposes of sec_45k a qualified_fuel must be energy-production grade therefore gas collected from landfills must be energy-production grade or pipeline grade methane in order for the sale of such gas to qualify for the sec_45k credit all equipment necessary to produce energy-production grade fuel from landfill_gas must have been placed_in_service by the applicable_date in order for the gas produced to qualify for the credit the taxpayer must have an ownership_interest in the equipment producing the landfill_gas for the production to be attributable to the taxpayer a sale is any transfer to an unrelated_person within the meaning of sec_45k sec_53 does not permit a corporate_minimum_tax credit carryover of an acquired c_corporation to be used to reduce the tax_liability of shareholders of an s_corporation that acquired the c_corporation facts the promoters created a multi-tiered partnership structure in which the top-tier entity allegedly produces and sells landfill_gas generating tax_credits for the production of fuel from a nonconventional source as provided in sec_45k an alternative_energy development company allegedly leases from landfill owners the right to extract methane gas from landfill sites the top-tier entity leases these extraction rights from the development company in exchange for a gas sales agreement under which the company agrees to purchase at an agreed-upon price from the top-tier entity any methane extracted provided that the entity must extract a minimum amount credits allegedly generated by this activity flow down to the investor partners in many cases the gas collected from the landfills was not of energy-production grade and was simply flared off law and analysis sec_45k 44d - the credit for producing fuel from a nonconventional source posts-149212-08 sec_45k provides a production credit for fuel produced from a nonconventional source of dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold by the taxpayer to an unrelated_person the production of which is attributable to the taxpayer sec_45k defines qualified_fuel to include gas produced from biomass including fuels used as feedstocks sec_45k defines biomass as any organic material other than oil and natural_gas or any product thereof and coal including lignite or any product thereof sec_45k provides that in the case of a property or facility in which more than one person has an interest production from the property or facility as the case may be shall be allocated among such persons in proportion to their respective interests in the gross_sales from such property or facility sec_45k provides that the term barrel-of-oil_equivalent with respect to any fuel means that amount of such fuel that has a btu content of million sec_45k provides that persons shall be related to each other if such persons would be treated as a single employer under the regulations prescribed under sec_52 in the case of a corporation which is a member or an affiliated_group_of_corporations filing a consolidated_return such corporation shall be treated as selling qualified_fuels to an unrelated_person if such fuels are sold to such a person by another member of such group under sec_45k the credit applies to fuel produced from biomass if the facility was placed_in_service before date pursuant to a binding contract in effect before date in the case of a facility originally placed_in_service after date the fuel must have been sold before date the credit for the production of fuel from a nonconventional source was first enacted as sec_44d as part of the crude_oil windfall profit tax act of cowpta pub_l_no the senate_finance_committee described the reasons for the credit as follows the committee believes that a tax_credit for the production of energy from alternative sources will encourage the development of these resources by decreasing the cost of their production relative to the price of imported oil the service publishes a notice describing the inflation adjustment every year most recently notice_2009_32 2009_17_irb_865 in the case of a facility originally placed_in_service prior to date the fuel must have been sold before date posts-149212-08 these alternative_energy sources typically involve new technologies and some subsidy is needed to encourage these industries to develop to the stage where they can be competitive with conventional fuels the information gained from the initial efforts at producing these energy sources will be of benefit to the entire economy if the credit leads to the development of these alternative sources it will make a major contribution to reducing our dependence on imported energy s rep no 96th cong 1st sess 1980_3_cb_131 the conference_report confirms that t he conference agreement adopts a modified version of the senate amendment h_r rep no 96th cong 2d sess 1980_3_cb_245 sec_44d was redesignated as sec_29 by sec_471 of the deficit_reduction_act_of_1984 publaw_98_369 1984_3_cb_334 sec_29 was redesignated as sec_45k by section of the energy policy act of publaw_109_58 neither the redesignation of sec_44d as sec_29 in nor the later redesignation of sec_29 as sec_45k changed the fundamental purpose of the production credit to decrease the cost of the production of fuels produced from nonconventional sources so those fuels could compete with conventional fuels issue initially gas produced from a landfill may constitute a qualified_fuel inasmuch as it is produced from biomass within the meaning of sec_45k however that does not mean that any substance gathered at a landfill constitutes a qualified_fuel and that its sale gives rise to the sec_45k credit to determine whether gas collected from landfills must be energy-production grade in order to be a qualified_fuel within the meaning of sec_45k we look to the purpose of the credit as well as to the actual statute the intent of congress in enacting the credit for the production of fuel from a nonconventional source was to decrease the production_costs of fuels_from_nonconventional_sources as compared to conventional fuels to equalize the price of those fuels in the marketplace and to promote the development of nonconventional sources development of these nonconventional sources was intended to reduce the united states’ dependence on imported sources of energy only a substance sold for use as a fuel satisfies the intent of this provision sec_45k provides a credit for the production of qualified_fuel defined to include gas produced from biomass while the term fuel is not defined in the statute the dictionary definition is a material such as wood coal gas or oil burned to produce heat or power the american heritage dictionary of the english language fourth edition for a substance here landfill_gas to be a fuel it must be of sufficient purity to be burned to produce heat or power or for use as a feedstock ie pipeline quality methane prior to the point in the processing of the gas when the gas is refined to pipeline quality methane it is not yet a qualified_fuel see generally 81_fsupp2d_942 w d ark the excise_tax under posts-149212-08 sec_4661 on propylene was due when the taxpayer reached refinery grade propylene prior to that point the substance was an intermediate_hydrocarbon_stream and no tax was due on its sale thus until the gas is refined to pipeline quality methane it is not a qualified_fuel within the meaning of sec_45k and the sale of such gas does not give rise to a credit under sec_45k issue in order to qualify for the sec_45k credit qualified_fuel produced from biomass must be produced in a facility that was placed_in_service before date pursuant to a binding contract in effect before date thus it is important to know what constitutes the facility sec_45k does not define facility the definition of facility depends on the type of qualified_fuel produced at the facility for the recovery and refining of landfill_gas the facility is any machinery and equipment necessary to produce or gather filter compress and measure the gas for the sale of the substance at issue here to give rise to a credit under sec_45k all equipment described above must have been placed_in_service prior to date pursuant to a binding contract in effect before date issue sec_45k provides a production credit for fuel produced from a nonconventional source of dollar_figure multiplied by the barrel-of-oil_equivalent of qualified_fuels sold by the taxpayer to an unrelated_person the production of which is attributable to the taxpayer sec_45k clarifies that attributable to the taxpayer means in the case of a property or facility in which more than one person has an interest production from the property or facility as the case may be shall be allocated among such persons in proportion to their respective interests in the gross_sales from such property or facility congress addressed this issue in the original senate report it states taxpayers would be entitled to the credit in proportion to their ownership_interest in the facility or the production in the case of production from shale geopressured brine coal seams devonian_shale and tar sands the credit would be based on the taxpayer’s economic_interest in the property within the meaning of code sec_613 the production attributable to the taxpayer for any_tax year would be equal to an amount which bears the same ratio to total production from the property for that year as the amount of the taxpayer’s gross_income_from_the_property on account of that production bears to the aggregate gross_income_from_the_property of all persons having an economic_interest in the property in the case of energy production from biomass solid agricultural by-products coal liquification and gasification and qualifying processed wood the credit would be based on the taxpayer’s interest in the facility posts-149212-08 s rep no infra 1980_3_cb_131 pincite to illustrate the senate report in revrul_93_46 1993_2_cb_3 in a case arising under then- sec_29 the service considered a situation in which the fee interest owner entered into a mineral lease with a third party assigning all operating rights but retaining a royalty interest the gas produced was a qualified_fuel when extracted after analyzing the regulations under sec_611 and sec_614 the service determined that under those regulations both the royalty and operating interests constituted economic interests in the production and concluded that both were entitled to claim their shares of the credit as determined by their allocable share of the production similarly in revrul_94_48 1994_2_cb_3 the service held that the owner of a net_profits_interest in a mineral_property that produced qualified_fuel was entitled to a share of the credit under a formula provided therein both of these cases concern situations in which the taxpayer had an economic_interest in the property which is the source of the qualified_fuel in this case however the source of the qualified_fuel is the facility in which the gas is gathered filtered compressed and measured and in order for production to be attributable to the taxpayer the taxpayer must have an economic_interest in the facility it is not necessary that the taxpayer operate the equipment in order for production from the facility to be attributable to the taxpayer the economic_interest of the taxpayer can be a leasehold interest or an outright ownership_interest but it must have economic_substance whether an interest has economic_substance or lacks economic_substance is an issue of fact to be resolved based on all the facts and circumstances issue sec_45k provides a credit for fuel produced from a nonconventional source and sold by the taxpayer to an unrelated_person the production of which is attributable to the taxpayer sec_45k does not further define sale except to require that the sale be to an unrelated party thus any transfer to an unrelated_person as defined in sec_45k qualifies as a sale whether there is an actual transfer of the fuel is a matter of fact that must be determined by examining all of the facts and circumstances ownership of the fuel must be transferred in fact in answer to your request regarding whether designation of a point in a pipeline as the point at which the fuel is considered sold fuel can be sold in place so designation of the arrival of the fuel at a particular point in a pipeline as the time that sale occurs does not violate sec_45k if the fuel is actually transferred at that time issue the field has essentially asked whether sec_53 would permit a corporate_minimum_tax credit carryover of an acquired c_corporation to be used to reduce the tax_liability of shareholders of an s_corporation that acquired the c_corporation posts-149212-08 a corporate taxpayer that is subject_to the amt may indefinitely carryforward its unused minimum_tax credits in addition pursuant to sec_381 the minimum_tax credits pass to an acquiring_corporation in a transaction under sec_381 the taxpayer correctly asserts that for the years involved the amount of unused credits under former sec_29 may under certain circumstances increase the corporation's minimum_tax_credit pursuant to sec_53 and sec_53 note that there are no facts for us to determine whether the aforementioned circumstances are present here however the argument the taxpayer is making that the acquiring s corporation's shareholders are permitted to use the acquired c corporation's minimum_tax_credit carryforwards seems to us to be totally without merit except for minimum_tax credits of an acquired_corporation that are available to the acquiring_corporation pursuant to a transaction under sec_381 the only taxpayer that may claim a minimum_tax_credit under sec_53 is the taxpayer that incurred the alternative_minimum_tax liability we understand that the possible application of the provisions of subchapter_k to this situation are being considered separately this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ------ ---------------------if you have any further questions regarding issue sec_1 and for questions regarding issue please call ------------------------------------------------ _________________________ brenda m stewart senior counsel branch associate chief_counsel passthroughs special industries
